Exhibit 10.2

SEPARATION AND RELEASE AGREEMENT

This SEPARATION AND RELEASE AGREEMENT (this “Agreement”) is entered into by and
between Freescale Semiconductor, Inc., (the “Company”) and Sandeep Chennakeshu
(“Executive”) dated as of the 9th day of December, 2008, and confirms the
agreement that has been reached with the Executive in connection with his
resignation from the Company. The Company and Executive are sometimes referred
to in this Agreement as a “Party” and collectively as the “Parties”.

RECITALS

WHEREAS, Executive is employed by the Company as its Senior Vice President and
Chief Development Officer pursuant to an Employment Agreement dated December 1,
2006 (the “Employment Agreement”); and

WHEREAS, in order to avoid doubts and controversy relating to the nature of
Executive’s separation and the payments and benefits due to him as a consequence
of his separation from employment and to resolve amicably any and all
disagreements and matters arising out of or relating in any way to Executive’s
and the Company’s relationship, the parties wish to enter into an agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the Parties agree as follows:

1. Resignation of Employment.

(a) Upon execution of this Agreement, Executive agrees to resign from employment
with the Company, effective as of December 19, 2008 (the “Date of Separation”),
at which time Executive’s employment with the Company will cease. The Company
will continue to pay Executive at his current rate of base salary and continue
all of his benefits and perquisites through the Date of Separation, in
accordance with the Company’s current payroll and executive employment
practices. On or prior to the Date of Separation, Executive will resign from his
service as a director or employee of any affiliate or subsidiary of the Company,
to the extent, if any, he was employed or served in any such capacity. Upon
request of the Company, Executive agrees to execute such documents and take such
action as may be necessary or desirable to effectuate the foregoing; however,
should Executive not execute such documents, he will nevertheless be deemed to
have resigned from all such positions and capacities as of his Date of
Separation.

(b) On or within three working days after the Date of Separation, Executive will
return to the Company all Company property in his possession or use, including,
without limitation, all computers, printers, cell phones, credit cards,
building-access cards and keys and other electronic equipment. Executive will be
allowed to transfer his cell phone SIM card to a personal account in order to
retain his telephone number.



--------------------------------------------------------------------------------

(c) Other than as set forth in this Agreement, upon the Date of Separation,
Executive will not receive any base salary, annual bonus, long term incentive
award, welfare, retirement, perquisite, fringe benefit, or other benefit plan
coverage or coverage under any other practice, policy or program as may be in
effect from time to time, applying to senior officers or other employees of the
Company, or any severance payment or benefit to be received under any severance
benefit plans, practices, policies or programs, or any vacation or expense
reimbursement (except for those expenses incurred on or before the Date of
Separation); however, Executive will receive all benefits and conversion rights,
at the applicable time, earned, due or applicable under the terms of Company
benefit or retirement plans. Notwithstanding the foregoing, Executive shall
receive an annual bonus for 2008, if any, which shall be paid when paid to other
senior vice presidents generally but Executive understands that bonus
performance metrics for 2008 may not be met in which case Executive will not be
paid a bonus (except to the extent that a substitute or partial bonus is
provided to other senior vice presidents, who are not subject to a written
contractual agreement with the Company providing entitlement to a bonus
payment).

(d) Without limiting the generality of paragraph (d), except as specifically set
forth in this Agreement and except as set forth in the (i) Investors Agreement
by and among Freescale Holdings L.P., Freescale Holdings (Bermuda) I, Ltd.,
Freescale Holdings (Bermuda) II, Ltd., Freescale Holdings (Bermuda) III, Ltd.,
Freescale Acquisition Holdings Corp., Freescale Holdings (Bermuda) IV, Ltd.,
Freescale Acquisition Corporation and Certain Freescale Holdings L.P. Investors
and certain stockholders of Freescale Holdings (Bermuda) I, Ltd. dated as of
December 1, 2006 (the “Investors Agreement”), (ii) the Agreement of Exempted
Limited Partnership of Freescale Holdings L.P., a Cayman Islands exempted
limited partnership, dated December 1, 2006, as amended from time to time (the
“Partnership Agreement”) and (iii) the Registration Rights Agreement by and
among Freescale Holdings L.P. and Certain Freescale Holdings L.P. Investors,
dated as of December 1, 2006 (the “Registration Rights Agreement”), in each
case, solely with respect to Executive’s Class A Interests and vested Class B
Interests (as defined in the Partnership Agreement) (“Continuing Equity Related
Rights”), and except as the Continuing Equity Related Rights are modified by the
terms of this Agreement, Executive will have no rights under the Employment
Agreement, the Investors Agreement, the Registration Rights Agreement, the
Freescale Holdings L.P. 2006 Interest Plan (the “Interest Plan”); the Freescale
Holdings L.P. Award Agreement by and between Freescale Holdings L.P., a Cayman
Islands limited partnership and Executive, dated December 1, 2006 (the “Award
Agreement”), the Freescale Semiconductor, Inc. Officer Change in Control
Severance Plan (the “CIC Severance Plan”) or any other agreement, contract,
plan, practice, policy or program of the Company.

2. Accrued Payments. The Company will pay to Executive $54,307 (Fifty Four
Thousand Three Hundred and Seven Dollars) in a lump sum cash payment (less
applicable taxes and withholding) by the regular payroll date within thirty
(30) days following the Date of Separation, as payment for Executive’s paid time
off accrued but not taken as of the Date of Separation.

 

2



--------------------------------------------------------------------------------

3. Payments and Benefits.

(a) Following execution of this Agreement and only if the Release set forth in
Section 6(a) of this Agreement is not revoked pursuant to Section 6(b),
Executive will be entitled to the following payments and benefits which will be
paid or provided to him within thirty (30) days following the Date of
Separation:

(i) As of the date of the Date of Separation, Executive is vested in 15,237.39
Class B Interests. These Class B Interests will remain governed in all respects
by the applicable terms and conditions of the Investors Agreement, Partnership
Agreement, Registration Rights Agreement, Interest Plan, and the Award
Agreement, except as the Continuing Equity Related Rights are modified by the
terms of this Agreement. All Class B Interests held by Executive that are not
vested as of the Date of Separation will be forfeited as of such date and no
payment will be made with respect thereto.

(ii) The Company will pay Executive a cash lump sum severance payment of
$1,200,000 (One Million Two Hundred Thousand Dollars) (less applicable taxes and
withholding). and

(b) Continuing Welfare Benefits. If the Release set forth in Section 6(a) of
this Agreement is not revoked pursuant to Section 6(b), the Company will, for
one (1) year after the Date of Separation, continue health medical, disability,
and life insurance benefits to Executive and Executive’s family at least equal
to those that would have been provided in accordance with the health, medical,
disability, and life insurance plans, programs, practices and policies of the
Company, as elected by the Executive, on the same terms as are currently in
effect on the date of this Agreement (Executive’s current share being equal to
$217.07/month); provided, however, that, if Executive becomes reemployed with
another employer and becomes eligible to receive reasonably comparable health,
medical, disability, or life insurance benefits under another employer provided
plan, then only as to any such benefits that are comparable, the health and
medical benefits described herein will be secondary to those provided under such
other plan during such applicable period of eligibility and disability or life
insurance shall cease. If the terms of the applicable plan, program, practice or
policy do not permit the participation of Executive and/or Executive’s family,
the Company will provide the benefits described above on the same after-tax
basis (through insurance or self-insurance) as if such benefits were provided
under such plan, program, practice or policy of the Company.

(c) Income and Other Taxes. Except as provided in subparagraph (b) above as to
health and medical benefits, Executive understands and agrees that he is solely
responsible for any and all tax liability incurred as a result of the payments
received under this agreement.

(d) Attorney’s Fees. Company will pay reasonable attorney’s fees in relation to
the negotiation and preparation of this Agreement.

4. No Other Payments or Benefits. Executive acknowledges and agrees that, other
than the payments and benefits expressly set forth in this Agreement, Executive
has received all compensation to which he is entitled from the Company, and he
is not entitled to any other payments or benefits from the Company.

 

3



--------------------------------------------------------------------------------

5. Covenants.

(a) Executive agrees that, except as otherwise provided in this Section,
following the Date of Separation he will continue to be bound by Sections 10
(a) and 10 (b) of the Employment Agreement, and the corresponding restrictive
covenants contained in Exhibit A to his Award Agreement and in any other equity
award agreements issued to him by the Company, each of which sets forth
obligations regarding confidential information work product and inventions and
provisions relating to non-solicitation of employees (solely as defined below)
(collectively, the “Obligations”). Company waives and releases Executive from
the “No Competition” or “Non Competition” provisions contained in these or any
other documents executed between him and the Company as they relate to
Competitive Business as that term is defined in Section 10(c) of the Employment
Agreement, Exhibit A of his Award Agreement and in any other equity award
agreements issued to him by the Company. Executive may accept employment or
become an officer, agent, partner, director or otherwise provide services to a
Competitive Business, or any other business of his choice, without violating
these agreements, but he remains subject to all other Obligations as stated
herein. For avoidance of doubt, Executive is not required to request permission
or provide any notice to the Company or its counsel as to any future employment.

For the purposes hereof, and notwithstanding any conflicting language in any
other document, “non-solicitation of employees” is limited to mean that during
the Non-solicitation Restriction Period of 2 years from the Date of Separation,
Executive shall not engage in actions that directly or indirectly encourages a
Company employee, representative (defined to mean an independent contractor or
consultant to the Company), officer or director to cease their relationship with
the Company or any of its subsidiaries. A general employment advertisement by an
entity of which Executive is a part, or providing a reference upon being asked
to do so by a third party, will not constitute solicitation or recruitment or
violate the terms hereof. Executive has no obligation to reveal the identity of
the employee, in such a case, to protect the confidentiality rights of that
employee.

(b) Executive acknowledges that in addition to any and all other remedies as may
be available to the Company at law or in equity or as provided in the Investors
Agreement or this Agreement, any violation of the Obligations will result in the
immediate forfeiture of all Class B Interests held by Executive; provided,
however, that no forfeiture shall occur unless and until the Company notifies
Executive in writing that it reasonably believes that a violation has occurred,
with specific details, and Executive has failed to cure or resolve such
violation or claim of violation within 20 business days of receiving such
written notice. Both parties shall cooperate in good faith in the cure or
resolution without giving up any rights. Further, nothing herein shall preclude
Executive from contesting such forfeiture in accordance with the provisions of
Section 12 of this Agreement.

6. Release.

(a) Executive voluntarily, knowingly and willingly releases and forever
discharges the Company, Freescale Holdings GP, Ltd., Freescale Holdings, L.P.
(the “Parent”) and any of their respective parents, subsidiaries and affiliates,
and each of their respective officers, directors,

 

4



--------------------------------------------------------------------------------

partners, members, shareholders, employees, attorneys, representatives and
agents, and each of their predecessors, successors and assigns (collectively,
the “Company Releasees”), from any and all charges, complaints, claims,
promises, agreements, controversies, causes of action and demands of any nature
whatsoever which against them Executive or Executive’s executors,
administrators, successors or assigns ever had, now have or hereafter can, will
or may have by reason of any matter, cause or thing whatsoever (a) arising prior
to the time Executive signs this Agreement; (b) arising out of or relating to
Executive’s employment with the Company; (c) arising out of or relating to the
Employment Agreement, the CIC Severance Plan, or any other agreement prior to
the time the Executive signs this Agreement, contract, plan, practice, policy or
program of the Company; or (d) arising prior to the Date of Separation, out of
or relating to the Investors Agreement, the Partnership Agreement, the
Registration Rights Agreement, the Interest Plan or the Award Agreement. This
release includes, but is not limited to, any rights or claims arising under any
statute, including the Employee Retirement Income Security Act of 1974, Title
VII of the Civil Rights Act of 1991, the Americans with Disabilities Act, the
Family and Medical Leave Act, the Fair Labor Standards Act, the federal Age
Discrimination in Employment Act of 1967 or any other foreign, federal, state or
local law or judicial decision, including, but not limited to, the Texas
Commission on Human Rights Act, and any rights or claims under any policy,
agreement, understanding or promise, written or oral, formal or informal,
between Executive and any of the Company Releasees. The foregoing Release will
not apply to (i) claims that cannot be released under applicable law;
(ii) legally mandated benefits; (iii) vested benefits, if any, under any
qualified or nonqualified savings and pension plans in which Executive may have
participated during his employment with the Company including 401(k) plans;
(iv) Executive’s Continuing Equity Related Rights; (v) Executive’s right to
enforce the terms of this Agreement; and (vi) Executive’s rights to
indemnification and insurance coverage under Section 13 of the Employment
Agreement. Executive represents that Executive has no complaints, charges or
lawsuits pending against the Company or any of the Company Releasees. Executive
further represents that as of the time of execution of this Agreement he is not
aware of any matters (other than matters that have previously been reported to
Company) attributable to Company or any of its employees, agents, contractors,
directors, Board of Director members, or officers involving: (a) unlawful
practices or conduct; (b) instances of financial misconduct or improper
financial reporting; or (c) a material violation of any Company policy,
including but not limited to any policy relating to integrity, honesty, or
ethical conduct. Executive acknowledges that these representations are material
to this Agreement and to Company.

(b) Executive has been provided with a twenty-one (21) day period in which to
consider the Release and will have seven (7) additional days from the date of
execution to revoke his consent to the Release set forth in Section 6(a). Any
such revocation will be made in writing so as to be received by the Company
prior to the eighth (8th) day following Executive’s execution of this Agreement.
If no such revocation occurs, the Release will become effective on the eighth
(8th) day following Executive’s execution of this Agreement.

(c) The Company acknowledges that as of the date of this Agreement, neither the
Company nor the Board or the Company’s executive officers is aware of any claim
or cause of action (a) arising out of or relating to Executive’s employment with
the Company or resignation therefrom; (b) arising out of or relating to the
Employment Agreement; or (c) arising prior to the time the Company signs this
Agreement, out of or relating to the Investors Agreement, the Partnership
Agreement, the Registration Rights Agreement, the Interest Plan or the Award
Agreement.

 

5



--------------------------------------------------------------------------------

7. Non-Disparagement. Executive will not directly or indirectly make, or cause
to be made, any statement disparaging the business or reputation of the Company
or any of the Company Releasees. Neither the Company nor any director or officer
of the Company will directly or indirectly make, or cause to be made, any
statement disparaging the reputation of Executive.

8. Cooperation.

(a) Until and after the Date of Separation, Executive will reasonably cooperate
with the Company, its, or any of their respective parents, subsidiaries and
affiliates, at any level, and any of their officers, directors, shareholders, or
employees specifically designated by Officers of the Company, concerning
requests for information about: (A) the business of the Company, its Parent or
their respective parents, subsidiaries or affiliates or Executive’s involvement
and participation therein, and (B) in connection with any investigation or
review by any federal, state or local regulatory, quasi-regulatory or
self-governing authority (including, without limitation, the Securities and
Exchange Commission) as any such investigation or review relates to events or
occurrences that transpired while Executive was employed by the Company.
Executive’s cooperation will include, but not be limited to, taking into account
Executive’s obligations to any successor employer or entity to which he provides
services, being available to meet and speak with officers or employees of the
Company and/or the Company’s counsel at mutually agreed times and locations,
executing accurate and truthful documents and taking such other actions as may
reasonably be requested by the Company and/or the Company’s counsel to
effectuate the foregoing. Executive will be entitled to reimbursement, for all
of Executive’s reasonable out-of-pocket expenses associated with such assistance
including reasonable travel expenses and any reasonable attorneys’ fees and
shall pay a per diem fee for Executive’s service, which Executive incurs at the
specific request of the Company beyond the first two days of work (determined on
a cumulative basis, so that payment begins on the third day of any service to
the Company whether or nor related to, or immediately following, any prior
service). The per diem fee will be based on the rate of the Executive’s last
drawn base salary and will be paid only if the Executive is then self-employed.
For avoidance of doubt, any service or assistance contemplated in this section
8(a) shall be at mutually agreed to and convenient times and shall not interfere
with Executive’s ability to substantially perform his personal or professional
duties at that time.

(b) Nothing in this Agreement is intended to or will preclude Executive from
providing truthful testimony in response to a valid subpoena, court order,
regulatory request or other judicial, administrative or legal process or
otherwise as required by law, in which event Executive will notify the Company
in writing as promptly as practicable after receiving any such request of the
anticipated testimony and at least ten (10) days prior to providing such
testimony (or, if such notice is not possible under the circumstances, with as
much prior notice as is possible).

9. Knowing and Voluntary Agreement. The Company advises Executive to consult
with an attorney of Executive’s choosing prior to signing this Agreement.
Executive represents that Executive has had the opportunity to review this
Agreement and, specifically, the Release in Section 6 of this Agreement, with an
attorney of Executive’s choice. Executive also agrees and

 

6



--------------------------------------------------------------------------------

acknowledges that Executive is receiving benefits to which he would not
otherwise be entitled unless Executive signs this Agreement, that Executive
voluntarily consented to the Release set forth in Section 6 of this Agreement
and that Executive has entered into this Agreement freely, knowingly and
voluntarily.

10. No Admission. The Company’s offer to Executive of this Agreement and the
payments and benefits set forth herein are not intended to, and will not be
construed as, any admission of liability by the Company or any of the Company
Releasees to Executive or of any improper conduct on the Company’s part, all of
which the Company specifically denies.

11. Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Texas applicable to agreements made and
to be performed in that state, without reference to its principles of conflicts
of law.

12. Arbitration.

(a) Any controversy or claim by or between Executive and the Company arising
from or relating to this Agreement, or any dispute as to the arbitrability of a
matter under this provision, will be settled by final and binding arbitration
administered by the American Arbitration Association (“AAA”) under its
Employment Arbitration Rules and Mediation Procedures; provided that nothing
herein will require arbitration of any claim or charge which, by law, cannot be
the subject of a compulsory arbitration agreement. Any arbitration proceeding
brought under this Agreement will be conducted in Texas before a panel of three
arbitrators. The arbitrators, in rendering an award in any arbitration conducted
pursuant to this provision, will issue a reasoned award stating the findings of
fact and conclusions of law on which it is based. Any judgment or enforcement of
any award, including an award providing for interim or permanent injunctive
relief, rendered by the arbitrators may be entered, enforced or appealed from in
any court having jurisdiction thereof, subject to Section 12(b). Any arbitration
proceedings, decision or award rendered hereunder, and the validity, effect and
interpretation of this arbitration provision, will be governed by the Federal
Arbitration Act, 9 U.S.C.§ 1 et seq. In any arbitration proceedings under this
Agreement, each Party will pay all of its, his or her own legal fees, including
counsel fees, but AAA filing fees and arbitrator compensation will be paid
pursuant to the AAA Employment Arbitration Rules and Mediation Procedures unless
otherwise provided by law for a prevailing party. This arbitration provision
will not apply with respect to any application by the Company for injunctive
relief under Section 5 of this Agreement, or with respect to the Obligations.

(b) Any action or lawsuit arising from or related to this Agreement, including,
without limitation, related to Executive’s employment with and separation from
the Company, may be brought in any court having proper jurisdiction over the
parties in Texas, California, Illinois or New York. Each of the Parties
irrevocably waives any and all right to a trial by jury in any legal proceeding
arising out of or related to this Agreement.

13. Miscellaneous.

(a) This Agreement sets forth the entire understanding of the Company and
Executive and, except for the terms of the Employment Agreement that explicitly
survive pursuant to this Agreement, this Agreement supersedes all prior
agreements, arrangements and communications, whether oral or written, pertaining
to the subject matter hereof. This Agreement will not be modified or amended
except by written agreement of Executive and the Company.

 

7



--------------------------------------------------------------------------------

(b) The provisions of this Agreement will inure to the benefit of, and be
binding upon, the Parties and their respective successors and assigns. Nothing
in this Agreement will be construed to give any rights to any third parties to
enforce the terms of this Agreement, except that third parties who are intended
beneficiaries of either the Release of claims contained in Section 6 of this
Agreement or any of the Obligations will be entitled to enforce such releases
and covenants as against or involving them.

(c) All the terms and conditions of this Agreement will be considered as
separate terms and conditions. In the event any term or condition of this
Agreement is determined to be invalid, prohibited or unenforceable by a court or
other body of competent jurisdiction, this Agreement will be construed as if
such invalid, prohibited or unenforceable term or condition has been more
narrowly drawn so as not to be invalid, prohibited or unenforceable.
Notwithstanding the foregoing sentence, in the event that any term or condition
contained in this Agreement should be determined to be invalid, prohibited or
unenforceable, the validity, legality and enforceability of the remaining terms
or conditions contained in this Agreement will not in any way be affected or
impaired thereby.

(d) No waiver of any one or more of the terms, conditions or obligations of this
Agreement, and no partial waiver thereof, will be construed as a waiver of any
succeeding breach of any of such terms, conditions or obligations or of any of
the other terms, conditions or obligations of this Agreement. No failure or
delay by any Party at any time to enforce one or more of the terms, conditions
or obligations of this Agreement will constitute a waiver of such terms,
conditions or obligations or will preclude such Party from requiring performance
by the other Party at any time.

 

8



--------------------------------------------------------------------------------

(e) This Agreement may be executed in one or more counterparts, including
emailed or telecopied facsimiles, each of which will be deemed an original, but
all of which together will constitute one and the same instrument.

(f) IN WITNESS WHEREOF, the Parties have executed this Agreement as of
December 9, 2008.

 

FREESCALE SEMICONDUCTOR, INC. By:  

/s/ Michel Cadiex

  Michel Cadiex Title:   Senior Vice President, Human Resources EXECUTIVE

/s/ SANDEEP CHENNAKESHU

SANDEEP CHENNAKESHU

 

9